                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

NANCY B.,                                          )
               Plaintiff,                          )
                                                   )
       v.                                          )   CAUSE NO.: 3:18-CV-925-JVB
                                                   )
ANDREW SAUL, Commissioner of the                   )
Social Security Administration,                    )
               Defendant.                          )

                                     OPINION AND ORDER
       Plaintiff Nancy B. seeks judicial review of the Social Security Commissioner’s decision

denying her disability benefits and asks this Court to remand the case. For the reasons below, this

Court affirms the Administrative Law Judge’s decision.

                               PROCEDURAL BACKGROUND

       Plaintiff applied for disability insurance benefits under Title II. In her application, Plaintiff

alleged that she became disabled on September 20, 2014. (AR 11). After a hearing in 2017, the

Administrative Law Judge (ALJ) found that Plaintiff suffered from the severe impairments of

status post cervical fusion with residual degenerative disc disease; postlaminectomy syndrome;

degenerative disc disease of the lumbar spine; status post right rotator cuff tear; bilateral carpal

tunnel syndrome; Morton’s neuroma of the left foot; and obesity. (AR 13). The ALJ also found

that Plaintiff suffered from the nonsevere impairments of hypertension, hyperlipidemia, history of

kidney stones, sinusitis, and migraines. (AR 14). The ALJ found that Plaintiff is unable to perform

any past relevant work. (AR 20). The ALJ did, however, find that a number of jobs existed which

Plaintiff could perform. (AR 21-22). Therefore, the ALJ found her to be not disabled from

September 20, 2014, through the date of the decision. (AR 22). This decision became final when

the Appeals Council denied Plaintiff’s request for review. (AR 1).
                                   STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether he can perform his past relevant work;
       and (5) whether the claimant is capable of performing any work in the national
       economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                           ANALYSIS

       Plaintiff contends that the ALJ committed three reversible errors: the ALJ erred in failing

to consider all of her medically determinable impairments and the combined impact of them on

her residual functional capacity (RFC), the ALJ overemphasized Plaintiff’s daily activities in

analyzing her subjective symptoms, and the ALJ erred in failing to give weight to Plaintiff’s strong

work history.

                                                 2
                                     A. RFC Determination

       Plaintiff asserts that the ALJ failed to incorporate limitations from all of her severe and

non-severe impairments in combination. At step four of the sequential evaluation, an ALJ must

assess a claimant’s RFC. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004) (“The RFC is an

assessment of what work-related activities the claimant can perform despite her limitations.”); see

also 20 C.F.R. § 404.1545(a)(1). In evaluating a claimant’s RFC, an ALJ is expected to take into

consideration all of the relevant evidence, including both medical and non-medical evidence. See

20 C.F.R. § 404.1545(a)(3). According to the regulations:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies of ambiguities in the evidence in the
       case record were considered and resolved.

SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996). Although an ALJ is not required to discuss

every piece of evidence, she must consider all of the evidence that is relevant to the disability

determination and provide enough analysis in her decision to permit meaningful judicial review.

Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000); Young, 362 F.3d at 1002. In other words, the

ALJ must build an “accurate and logical bridge from the evidence to [her] conclusion.” Scott v.

Barhart, 297 F.3d 589, 595 (7th Cir. 2002). The ALJ must also consider the combination of

impairments, as the impairments in combination “might well be totally disabling” even if the

impairments alone may not be serious. Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011).

       First, Plaintiff asserts that the ALJ failed to fully consider the limitations caused by her

cervical impairments. She alleges that the ALJ failed to acknowledge that her surgery failed to

                                                3
address her pain completely, and that she required multiple medications to deal with her pain and

neuropathy. Plaintiff argues that the ALJ should have included limitations related to cervical

extension, flexion, lateral flexion, and rotation in the RFC. However, the ALJ fully considered the

effects of Plaintiff’s cervical impairment.

       The ALJ noted that Plaintiff’s neck pain improved with her fusion surgery. (AR 16-17).

Although she complained of stiffness following her surgery, later examinations showed full range

of motion in her neck. (AR 18, 837, 899). The ALJ then noted that a June 2017 x-ray showed

“satisfactory postoperative appearance of the anterior cervical fusion at C4 through C7 with no

acute bony abnormality, and only mild disc space narrowing at the C3 to C4 level.” (AR 18).

Moreover, upon examination, Plaintiff had full strength, normal extremities, intact sensation, good

range of motion, and a normal gait. (AR 18). While Plaintiff did show reduced range of motion

briefly after her surgery, the ALJ noted that this was temporary. Therefore, the ALJ properly did

not include any limitations in the RFC related to Plaintiff’s cervical impairments.

       Plaintiff cites to her surgical discharge instructions to support her assertion that the ALJ

erred in failing to provide more significant limitations in the RFC. However, as the ALJ noted,

those instructions were temporary and did not extend indefinitely. (AR 19). Plaintiff does not point

to any medical evidence to show that her limitations extended past her recovery period. Moreover,

the ALJ properly considered Plaintiff’s assertion that she requires pain medication, but also noted

that the medication decreased her pain and increased her ability to function. (AR 17-18). The ALJ

also properly considered her pre and post-surgical diagnoses, but she found that they did not

require further functional limitations. (AR 17-18). Plaintiff points to her husband’s testimony that

Plaintiff cannot look down, see (AR 87), but the ALJ assigned little weight to this testimony, noting

the full ranges of motion found upon medical examination in the record, see (AR 20). Further,



                                                 4
Plaintiff does not argue that the ALJ erred in assigning little weight to her husband’s testimony.

The ALJ supported her decision with substantial evidence, and Plaintiff has not supplied any

medical evidence to support further limitations.

                                     B. DAILY ACTIVITIES

       Plaintiff next claims that the ALJ erred in overemphasizing her daily activities when

analyzing her subjective symptoms. Social Security regulations provide that, along with medical

evidence, activities of daily living will be taken into account in evaluating an applicant’s

symptoms. 20 C.F.R. § 404.1529. However, an ALJ must recognize the critical difference between

activities of daily living and working full-time. Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir.

2012). An individual’s “ability to perform daily activities, especially if they can be done only with

significant limitations, does not necessarily translate into an ability to work full-time.” Roddy v.

Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

       The ALJ found that Plaintiff’s subjective symptoms were not consistent with the evidence

in the record. In focusing on the daily activities, the ALJ noted that Plaintiff could take care of her

own personal hygiene, drive, and do laundry, although she needed to take breaks while washing

dishes. At no point did the ALJ compare Plaintiff’s daily activities to work. The ALJ

acknowledged that Plaintiff required breaks in doing the dishes but found that overall her daily

activities were not consistent with her alleged symptoms. Thus, the ALJ’s consideration of

Plaintiff’s daily activities, along with other evidence of her credibility, was appropriate under 20

C.F.R. § 404.1529, and the ALJ did not err in her subjective symptoms analysis.

                                        WORK HISTORY

       Finally, Plaintiff argues that she is entitled to substantial credibility due to her work history.

Plaintiff’s work history, however, does not entitle her to an automatic finding of substantial



                                                   5
credibility. The Seventh Circuit, like the social security regulations, uses work history as one of

many factors to determine credibility, with none being automatically dispositive. See, e.g., Villano

v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009) (utilizing multiple factors in determining credibility);

Shumaker v. Colvin, 632 F. App’x 861, 867 (7th Cir. 2015).

       Moreover, the Seventh Circuit has repeatedly found that the ALJ does not need to discuss

work history in evaluating subjective symptoms. See, e.g., Penrod ex rel. Penrod v. Berryhill, 900

F.3d 474, 478 (7th Cir. 2018) (quoting Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017))

(“The ALJ did not commit reversible error by failing to explicitly discuss Summers’s work history

when evaluating her credibility.”); Best v. Berryhill, 730 F. App’x 380, 383 (7th Cir. 2018) (“But

none of these cases establish that an ALJ commits reversible error by not mentioning a claimant’s

work history in the written opinion.”). Furthermore, failing to directly mention work history does

not mean that the ALJ failed to consider it. Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016).

The ALJ need only “minimally articulate” the reasons for subjective symptom judgments. Scivally

v. Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992). The ALJ relied on a variety of factors in

discrediting Plaintiff’s subjective symptoms, and she was not required to give Plaintiff’s subjective

symptoms great weight due to her work history alone.

                                         CONCLUSION

       The ALJ did not err in her RFC determination or her analysis of Plaintiff’s subjective

symptoms. For the foregoing reasons, the Commissioner’s decision is AFFIRMED.

       SO ORDERED on January 27, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 6
